Citation Nr: 0429437	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  

Procedural history

The veteran served on active duty from September 1969 to 
April 1971.  Service in Vietnam is indicated by the evidence 
of record.

The veteran filed an initial claim of entitlement to service 
connection for PTSD in October 1997.  In a March 1998 rating 
decision, the RO denied the claim because the veteran failed 
to submit evidence of in-service stressors.  The veteran was 
notified of this decision and of his appeal rights by letter 
from the RO dated March 1998.  He did not appeal.

In June 2002, the veteran requested that his claim be 
reopened.  In a September 2002 rating decision, the RO 
reopened the claim and denied it on the merits.  
The veteran perfected an appeal as to that decision.

The veteran's substantive appeal (VA Form 9), filed in 
November 2003, requested a hearing before a Veterans Law 
Judge in Washington, DC.  He withdrew this request in a March 
2004 statement.  See 38 C.F.R. § 20.704(e) (2003).


FINDINGS OF FACT

1.  An unappealed rating decision in March 1998 denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

2.  The evidence associated with the claims file subsequent 
to the RO's March 1998 decision raises a reasonable 
possibility of substantiating the claim on the merits.

3.  A preponderance of the medical evidence does not show a 
current diagnosis of PTSD.

4.  During his service, the veteran did not engage in combat 
with the enemy.

5.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSIONS OF LAW

1.  The RO's March 1998 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  Since the March 1998 decision, new and material evidence 
has been received and the claim of entitlement to service 
connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for PTSD.  
In substance, he contends that his experiences in Vietnam 
caused PTSD.

As noted in the Introduction, the RO most recently reopened 
the veteran's claim and denied it on the merits.  However, 
the question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the claimant that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  The proper issue on appeal is, therefore, 
whether new and material evidence has been received which is 
sufficient to reopen the previously denied claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) held in Quartuccio that the 
notice provisions of the VCAA apply to cases, such as this, 
in which a claimant seeks to reopen a previously denied 
claim.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the October 
2003 statement of the case (SOC) of the relevant law and 
regulations pertaining to his claim.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated June 
2002.  This letter advised the veteran of the provisions 
relating to the VCAA, to include advising him of the need to 
provide medical evidence of a current diagnosis of PTSD and 
details of in-service stressors including the dates, places 
and units of assignment at the time of the alleged stressful 
events, a description of the events, medals or citations 
received as a result of the events, and the names and other 
identifying information concerning other individuals involved 
in the events.  The veteran was also advised that medical 
evidence linking his disability to service was needed to 
substantiate the claim.   Additionally, the veteran was 
advised that he could provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him for PTSD.  He was informed 
as well that he could provide VA authorization to obtain any 
private medical records by completing the appropriate forms 
(VA Form 21-4142), copies of which were enclosed with the 
letter.  

Moreover, like the June 2002 letter, the October 2003 SOC 
specifically advised the veteran of the need to furnish 
detailed information concerning his claimed in-service 
stressors including dates, places, unit names, and names of 
fellow soldiers so that VA could verify the claimed events.  
The veteran responded in March 2004 by furnishing a stressor 
statement.

The Board notes that, even though the June 2002 letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  

The fact that the veteran's claim was adjudicated by the RO 
in September 2002, prior to the expiration of the one-year 
period following the June 2002 notification of the veteran of 
the evidence necessary to substantiate his claim, does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in September 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally-
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was afforded the opportunity to appear at a 
personal hearing if he so desired.  See 38 C.F.R. § 3.103 
(2003).  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2003); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

No compensation shall be paid if a disability is the result 
of the veteran's own willful misconduct, including the abuse 
of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110, (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301 (2003).



Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2003); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2003).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his current 
claim to reopen in June 2002, the current version of the 
regulation is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A.  
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual Background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the March 
1998 decision which denied the veteran's claim due to his 
failure to report any in-service stressors.  The veteran did 
not appeal that decision.  

The "old" evidence

Service personnel records reveal that the veteran served as a 
cook attached to A Battery, 4th Battalion, 77th Artillery, 
101st Airborne Division.  They fail to show that he received 
any medals or citations indicative of combat.

At the time of the March 1998 rating decision, virtually no 
development of the claim was undertaken due to the veteran's 
failure to supply evidence of in-service stressors.  The 
claim was denied on that basis alone. 

The additionally-submitted evidence

The evidence added to the record since the March 1998 rating 
decision consists of service medical and personnel records, 
the report of a September 1997 psychiatric examination by Dr. 
M.B.C. conducted at the VA Medical Center (VAMC) in Memphis, 
Tennessee, treatment records dated August 1997 to July 2003 
from Memphis VAMC, the report of a June 2003 VA psychiatric 
examination and various statements from the veteran outlining 
his in-service stressors.  This evidence will be analyzed 
below.

Analysis

The veteran seeks to reopen a previously-denied claim of 
entitlement to service connection for PTSD.

The unappealed March 1998 decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  As explained above, the 
veteran's claim for service connection for PTSD may only be 
reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2003).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally-received evidence bears 
directly and substantially upon the specific matters under 
consideration, namely whether the veteran has a current 
diagnosis of PTSD, whether the claimed in-service stressors 
actually occurred, and whether there is a causal relationship 
between a current diagnosis of PTSD and the claimed in-
service stressors.

Not of record at the time of the March 1998 RO rating 
decision which denied the veteran's initial claim of 
entitlement to service connection PTSD was the report of a VA 
hospitalization for detoxification in August 1997.  The 
veteran reported a long history of alcohol and drug abuse.   
He stated that he was having dreams of his Vietnam 
experiences. Discharge diagnoses were alcohol dependence and 
marijuana abuse.  

Also added to the record was the report of September 1997 
psychological examination of the veteran.  During this 
examination, the veteran complained of recurrent distressing 
recollections and dreams of his experiences in Vietnam as 
well as avoidance of activities and situations that arouse 
memories of his experiences.  The veteran reported that his 
unit was regularly attacked by rocket fire and that he saw 
30-60 people killed.  He also reported that he "picked up 
dead bodies and threw them into trucks."  The examiner noted 
the veteran's long history of drug and alcohol abuse.  A 
diagnosis of PTSD was rendered.

Medical records obtained from the Memphis VAMC dated August 
1997 to July 2003 primarily chronicle the veteran's history 
of treatment for drug and alcohol abuse, but they do contain 
passing references to the veteran's experiences in Vietnam.  
The veteran reported seeing a friend killed in Vietnam and 
that they were "heavily attacked continuously and over-run 
with [sic] involving close hand-to-hand fighting."  The 
veteran also reported nightmares, night sweats, tremors, 
nervous problems and occasional flashbacks.  The veteran was 
diagnosed with PTSD in March 2003.

The additionally-submitted evidence also includes the report 
of a June 2003 VA psychiatric examination.  During this 
examination, the veteran reported seeing a fellow soldier 
killed by an incoming artillery round while disembarking from 
a helicopter in Khe Sanh, Vietnam.  He also reported that his 
company was over-run for about four hours.  The examiner 
noted that the veteran showed no emotion when describing his 
Vietnam experiences and reported that he demonstrated 
inappropriate smiling throughout much of the examination.  
The examiner also found that the veteran was only able to 
describe vague stressors and that "[h]e was not able to 
describe a specific stressor that would have been outside the 
bounds of normal human experience."  

Regarding symptomatology, the examiner found that there was 
no evidence of hallucinations or delusions and reported that 
the veteran had no suicidal or homicidal ideation.  While the 
veteran complained of difficulty sleeping and nightmares, the 
examiner noted that the veteran "said he is usually high 
before he goes to sleep every night and so can hardly say 
whether he has trouble sleeping."  The examiner also noted 
that while the veteran described vague dreams, he failed to 
describe any flashbacks.  The examiner also reported that the 
veteran does tend to avoid the outside world, but appeared to 
only use this as a justification for alcohol and drug abuse.  
Overall, the examiner determined that the veteran grossly 
exaggerated his symptoms for secondary gain.

The examiner specifically found that the veteran did not meet 
the criteria for a diagnosis of PTSD and further opined that 
any symptomatology experienced by the veteran is more likely 
related to the veteran's "lifetime habit of drug and alcohol 
abuse" than to any alleged stressful event in service.  
Alcohol and cannabis abuse with antisocial traits were the 
only diagnoses rendered by the June 2003 examiner.

Finally, the evidence submitted subsequent to the March 1998 
rating decision also included a March 2004 statement from the 
veteran which specifically outlined his claimed stressors.  
The veteran reported serving in Phu Bai for the majority of 
his tour in Vietnam, but claimed that he was reassigned to 
Khe Sanh for the final two weeks of his tour.  The veteran 
claims that all of his alleged stressors occurred during this 
two-week assignment in Khe Sanh.  The veteran reported that 
while disembarking from a helicopter in Khe Sanh on 
approximately April 4, 1971, he witnessed a fellow soldier 
suffer a direct hit from incoming rocket fire.  He reported 
that "[t]he only thing that remained of the soldier was his 
boots."  The veteran also reported that from this point on, 
"were attacked a minimum of three times a day by rocket 
fire."  He also reported that on approximately April 12, 
1971 his base was attacked and the perimeter breached.  He 
further reported that an intense firefight ensued in which 
approximately 100 soldiers lost their lives.  The veteran 
also reported being assigned to moving the bodies of those 
killed in the attack.  
See the July 2002 stressor statement.  

The above evidence can be considered "new" in that it was 
not previously before the RO in its prior decision.  The 
evidence can be considered "material" because it relates to 
unestablished facts necessary to establish the claim, 
specifically the possible existence of PTSD, the report of 
claimed in-service stressors, and a possible nexus between 
the veteran's military service and his alleged current 
psychiatric disability.  See 38 C.F.R. § 3.156 (2003).  
Accordingly, new and material evidence has been submitted, 
and the veteran's claim to reopen succeeds on that basis.

In summary, for the reasons explained above the Board has 
concluded that the veteran has submitted competent medical 
evidence which serves to show that he may have PTSD, and that 
said diagnosis may be related to his military service. 
Furthermore, the veteran has submitted a description of 
various in-service stressors.  The recently submitted 
evidence being both new and material, the claim of service 
connection for PTSD is reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to deciding the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
matters.  First, the Board must consider the Court's holding 
in Bernard v. Brown, 4 Vet. App. 384 (1993).  Second, the 
Board must determine whether the statutory duty to assist, 
which comes into play at this juncture, has been satisfied.  
Third, the Board must also employ the proper standard of 
review.

(i.) Bernard considerations

In Bernard, the Court held that before the Board may address 
a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given (1) adequate 
notice of the need to submit evidence or argument, (2) an 
opportunity to submit such evidence or argument, (3) an 
opportunity to address the issue at a hearing, and (4) 
whether the claimant has been prejudiced by any denials of 
these opportunities.

In the instant case, the RO did in fact reopen the claim and 
decided it on the merits.  Both the veteran and his 
representative have set forth argument addressing their 
contentions as to why service connection should be granted.  
Therefore, the Board finds that the veteran will not be 
prejudiced by its consideration of this issue on its merits.

(ii.)  VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, the RO obtained service medical and personnel 
records, the report of a September 1997 psychiatric 
examination by Dr. M.B.C., treatment records dated August 
1997 to July 2003 from Memphis VAMC, and provided the veteran 
with a VA psychiatric examination in June 2003.  Moreover, 
neither the veteran nor his representative has identified any 
additional evidence that has not been obtained.  

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations. Accordingly, the Board will address 
the merits of the claim.

(iii.)  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.



Discussion of the merits of the claim

The pertinent facts have been set forth above and will not be 
repeated.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) medical evidence 
diagnosing PTSD; (2) combat status or credible supporting 
evidence that the claimed in-service stressors actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in service 
stressors.  See 38 C.F.R. § 3.304(f) (2003); see also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

With respect to element (1), current diagnosis, there is 
conflicting evidence regarding an actual diagnosis of PTSD.  
Dr. M.B.C. rendered a diagnosis of PTSD in September 1997 and 
PTSD was diagnosed in a VA outpatient treatment report dated 
March 2003.  However, the bulk of the veteran's psychiatric 
diagnoses involve substance abuse, not PTSD.  As has been 
discussed in the law and regulations section above, service 
connection may not be granted for substance abuse, and the 
veteran has not in fact requested that service connection be 
granted for his substance abuse problems.  

The June 2003 VA examiner specifically concluded that the 
veteran did not meet the criteria for a diagnosis of PTSD and 
determined that any symptomatolgy experienced by the veteran 
was more likely due to his alcohol and drug abuse problems 
than to any stressful events in Vietnam.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for the rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).



In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

After having evaluated all of the evidence of record, the 
Board concludes that a preponderance of the evidence is 
against a finding that the veteran suffers from PTSD.  As 
noted above, the veteran has a decades-long history of 
alcohol and drug abuse.  Relatively recently, he has endorsed 
symptoms consistent with PTSD. 

Although the September 1997 VA examination report outlined 
the veteran's subjective complaints of symptoms and 
reiterated his account of vague stressful events in Vietnam, 
the report failed to provide any underlying analysis or 
rationale to support the diagnosis of PTSD.  Furthermore, the 
examiner evidently did not review the veteran's VA claims 
folder and made no attempt to verify the veracity of the 
veteran's statements.  He also failed to discuss the possible 
relationship between drug and alcohol abuse and the veteran's 
symptomatology.

Treatment records from the Memphis VAMC suffer from similar 
deficiencies.  VA health care providers evidently did not 
review the claims file prior to rendering their diagnosis and 
appeared to rely heavily on the September 1997 PTSD 
diagnosis, notwithstanding the utter lack of such diagnosis 
during the VA hospitalization one month earlier, in August 
1997.  Like the September 1997 examination report, the 
Memphis VAMC records merely listed the veteran's complaints 
of symptoms together with extremely vague events from 
service.  No analysis or explanation of the diagnosis of PTSD 
was provided.  Furthermore, and significantly, the veteran 
was being treated at the Memphis VAMC primarily for drug and 
alcohol abuse; there is only passing reference in these 
records to PTSD.  No analysis of the veracity of the 
veteran's stressors was performed and no opinion was rendered 
as to the possible influence of drug and alcohol addiction on 
the reported symptoms.
Accordingly, the Board places little probative value on these 
reports.

Unlike the prior medical treatment records, the June 2003 VA 
psychiatric examination was conducted specifically for the 
purpose of assessing whether the veteran in fact had PTSD.  
The examiner reviewed the entire claims file and carefully 
considered the veracity of the veteran's statements.  A 
thorough analysis was made concerning the influence of the 
veteran's drug and alcohol addiction on his symptomatology.  
Moreover, complete rationale was provided for all opinions.  
The examiner specifically found that the veteran was grossly 
exaggerating his symptoms for secondary gain and concluded 
that any symptoms demonstrated were much more likely due to 
his lifetime drug and alcohol problem.  The examiner refused 
to confirm the prior diagnoses and specifically determined 
that the veteran did not have PTSD.

For these reasons, the Board places greater weight of 
probative value on the opinion of the June 2003 VA examiner 
than it does on the September 1997 VA examination report or 
the finding of PTSD contained in the veteran's outpatient 
treatment records.  The Board observes in passing that the 
June 2003 VA examination report 
appears to be consistent with the majority of the objective 
medical evidence of record, which indicates that the 
veteran's problems stem from alcohol and drug abuse. 

To the extent that the veteran himself believes that he has 
PTSD, it is now well established that although he is 
competent to report on his symptoms, as a layperson without 
medical training the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the competent and 
probative medical evidence does not indicate that the veteran 
has PTSD but rather his psychiatric disability involved 
alcohol and drug abuse.  Element (1) of 38 C.F.R. § 3.304(f), 
a diagnosis of PTSD, is therefore not satisfied, and the 
veteran's claim fails on that basis.

With respect to element (2), in-service stressors, the 
Board's inquiry has been hampered by vague and conflicting 
statements from the veteran.  There appears to have been a 
change in the veteran's story over time.  He initially 
referred to witnessing a "baby get killed and old people 
holding their guts."  See the veteran's statement dated May 
31, 2002.  Later statements of the veteran, however, are 
devoid of references to civilian casualties and instead focus 
on the veteran's alleged transfer from a rear area to the 
front lines at Khe Sanh for two weeks at the end of his 
Vietnam tour.  The circumstances surrounding this transfer 
are obscure.  During his June 2003 VA evaluation, the veteran 
stated that at the end of his Vietnam tour "he got into some 
kind of trouble in the mess hall and was given a choice 
between an Article 15 and or being sent to Khe Sanh.  He 
decided to take the Khe Sanh duty."  

The veteran essentially claims that all of his alleged 
stressors occurred in his final two weeks in Vietnam when he 
was transferred to Khe Sanh from his prior duty station in 
Phu Bai.  While in Khe Sanh, the veteran reported seeing a 
fellow soldier killed by an incoming artillery round and that 
during the ensuing two weeks his unit was attacked a minimum 
of three times a day by rocket fire.  He also reported that 
his base in Khe Sanh was attacked and the perimeter breached 
and that he was assigned to moving the bodies of those killed 
in the attack.  

A review of the veteran's service personnel records, however, 
reveals that the veteran never served in Khe Sanh.  The Board 
places great weight on objective evidence such as service 
personnel records.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  

Essentially, the only evidence linking the veteran to Khe 
Sanh is his own statements.  Because the objective evidence 
demonstrates that the veteran never served in Khe Sanh, and 
the veteran has already been noted by the June 2003 VA 
examiner to be exaggerating his symptoms for secondary gain, 
the Board places no credibility or probative value on the 
veteran's own statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [personal interest may affect the 
credibility of testimony].  

In light of the Board's finding that the veteran was never at 
Khe Sanh, the Board also finds that the veteran did not 
engage in combat with an enemy within the meaning of 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board notes 
in support of this finding that the veteran's military 
occupational specialty was cook, that he served in a rear 
area and that he did not receive any decorations or awards 
indicative of combat status.  

Because it has not been shown that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's own statements.
As has been discussed above, the only evidence in support of 
the veteran's claim emanates from the veteran himself.  The 
veteran's own statements are vague, contradictory and 
patently self-serving.  Accordingly, the Board finds that 
element (2) of 38 C.F.R. § 3.304(f), stressors, has also not 
been met.

With respect to the final element, medical evidence of a 
causal nexus between PTSD and the claimed in-service 
stressors, there is evidence in the form of the September 
1997 VA psychiatric evaluation, which as discussed above 
provided a diagnosis of PTSD which the examiner related to 
the veteran's purported stressors in Vietnam.  However, the 
June 2003 VA examiner specifically determined that any 
symptomatology experienced by the veteran was more likely due 
to his drug and alcohol abuse than to any stressful events in 
Vietnam.  The reasons for the Board placing greater weight on 
the 2003 evaluation over the 1997 evaluation have been set 
forth in connection with element (1) above and will not be 
repeated.  Element (3), medical nexus, also is not met.

Conclusion

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, none of the elements are met.  In the absence of any of 
the required elements under 38 C.F.R. § 3.304(f), the claim 
for service connection for PTSD is denied.

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



